Citation Nr: 1242210	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for residual scars of the chin and bottom lip.  

4.  Entitlement to service connection for compensation purposes for loss of teeth and torn gums. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2009.  A statement of the case was issued in April 2010.  The Veteran perfected his appeal in May 2010.  He testified at a hearing at the RO in April 2012.  At the hearing, the Board held the appeal in abeyance for 30 days for the submission of additional evidence; additional evidence was received in May 2012 with a waiver of RO initial consideration.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Veteran originally filed a claim for loss of teeth and torn gums in November 2008.  Notably, the Veteran has already established service connection for trauma to teeth numbers 7, 8, and 24 for dental treatment purposes.  At the April 2012 hearing, the Veteran testified that he was in fact seeking service connection for one loose tooth secondary to his already service-connected teeth for dental treatment purposes.  This matter is referred to the AOJ for appropriate action.   
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has not been afforded a VA examination to develop medical evidence in connection with the claims of service connection currently on appeal.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability of a current disability or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service personnel records show that he had service in Vietnam from January 1967 to January 1968.  He contends that in 1967 while driving a military truck (notably, his military occupational specialty was heavy vehicle driver), a Vietnamese vehicle was parked in the center of the road and that his truck collided with the Vietnamese vehicle, resulting in dental trauma, scars under his chin and bottom lip, and injury to his knees.  His service treatment records show that in October 1967, he was seen for a cut on his left cheek sustained in an auto accident.  Postservice treatment records show that the Veteran has been diagnosed with bilateral patellofemoral joint disease and bilateral degenerative joint disease; service treatment records show he was involved in a motor vehicle accident while serving in Vietnam; and there is no medical evidence adequately addressing the evidence and details specific to the Veteran's case.  

The Board finds that a VA examination with an etiology opinion is warranted in this case to permit informed appellate review of these issues.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current left and right knee disabilities.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medical indicated special tests should be conducted and all special tests and clinical findings should be clearly reported.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current right and/or left knee disability manifested during service or is otherwise causally related to his active duty service (to include the October 1967 motor vehicle accident)?  

A detailed rationale for all opinions expressed should be provided.  

In the event the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.  

2. The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his claimed scars of the chin and bottom lip.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medical indicated special tests should be conducted, and all special tests and clinical findings should be clearly reported.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's chin and bottom lip scars are causally related to his active duty service or any incident therein (to include the October 1967 motor vehicle accident)?  

A detailed rationale for all opinions expressed should be provided.  

In the event the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.  

3. The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his loss of teeth and torn gums.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medical indicated special tests should be conducted, and all special tests and clinical findings should be clearly reported.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran suffered loss of teeth and torn gums causally related to his active duty service or any incident therein (to include the October 1967 motor vehicle accident)?  

A detailed rationale for all opinions expressed should be provided.  

In the event the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.  

4. In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.  

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should review the expanded record and determine whether service connection for is warranted for the claimed disabilities.  In view of the Veteran's testimony, the RO should formally consider the applicability of 38 U.S.C.A. § 1154(b).  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

